

 
EXHIBIT 10.56
 
AMENDED AND RESTATED
 
MANUFACTURING AND SUPPLY AGREEMENT
 
This Amended and Restated Manufacturing And Supply Agreement (“Agreement”),
effective as of 01 December, 2009 (“Effective Date”), is made by and between
Novartis Vaccines and Diagnostics, Inc with its headquarters located at 350
Massachusetts Avenue, Cambridge, MA 02139 USA (“Novartis”), and BioMimetic
Therapeutics, Inc., a Delaware corporation with its headquarters located at 389
Nichol Mill Lane, Franklin, Tennessee 37067 (“BMTI”).
 
BACKGROUND
 
BMTI and Chiron Corporation (“Chiron”) previously entered into an exclusive,
Manufacturing and Supply Agreement effective July 28, 2004 (“Original
Agreement”).
 
On April 20, 2006, Novartis acquired Chiron and thereby assumed Chiron’s rights
and responsibilities under the Original Agreement.  Under the Original Agreement
Novartis has manufactured and supplied BMTI with a Product consisting of
purified bulk recombinant human platelet derived growth factor (“PDGF”), as
described in Novartis' FDA-approved Biological License Application therefor
(“Novartis' BLA”), for use in the Exclusive Fields (as defined below).
 
The parties now wish to amend and restate the Original Agreement to better
define the parties’ rights and obligations regarding the Product (as defined
below).  The parties therefore hereby agree to the terms and conditions set
forth herein, including the Exhibits, which are attached hereto and incorporated
herein, by reference.
 
 In the event of any conflict between any Exhibit and this Agreement, this
Agreement shall be controlling.
 
AGREEMENT
 
1.
Definitions.

 
For purposes of this Agreement, the following definitions shall apply, and the
terms defined herein in plural shall include the singular and vice-versa.
 
 
1.1.
“Affiliate” means any corporation or other entity that controls, is controlled
by or is under common control with Novartis or BMTI, as applicable, as of the
Effective Date or during the term of this Agreement. “Control” means the
ownership, directly or indirectly, of 50% or more of the voting stock of a
corporate entity, or of 50% or more of the beneficial interest of an entity
other than a corporation.

 
 
1.2.
“cGMPs” means the then-current Good Manufacturing Practices applicable to the
manufacture, processing, packaging, testing and release of bulk pharmaceutical
products for human use, established by regulatory authorities within any
relevant jurisdiction of the European Union, United States and Canada.

 
 
1.3.
“Changed Services” has the meaning given in Section 2.3.

 
 
1.4.
“Novartis' BLA” has the meaning given in the second paragraph of the Background,
above.

 
 
1.5.
“Claims” has the meaning given in Section 8.3.

 
 
1.6.
“Confidential Information” has the meaning given in Section 7.1.

 
 
1.7.
“Conforming” or “Conformity,” (a) in reference to Product, means Product that is
shown to have been manufactured in accordance with applicable cGMPs and to meet
the Specifications.

 
 
1.8.
“FDA” means the U.S. Food and Drug Administration.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


--------------------------------------------------------------------------------


 
 
1.9.
“Facility” or “Facilities” means Novartis’, its Affiliate’s, or any
Subcontractor’s licensed biological production facilities located in Vacaville,
California.

 
1.10.
“Exclusive Field(s)” means the treatment of: (1) periodontal and dental
diseases, (2) craniomaxillofacial applications and, (3) other skeletal
applications including the healing of bone, cartilage, tendon and ligaments of
the skeletal systems.  Field shall include treatments in humans and animals. For
the avoidance of doubt, the Parties agree that the treatment of Parkinson
disease and Huntington disease, and/or any other brain-related disease will be
specifically excluded from the Exclusive Field(s).

 
1.11.
“Nonconforming” or “Nonconformity,” means Product that is shown not to be
Conforming.

 
1.12.
“Notice Period” has the meaning given in Section 11.1.

 
1.13.
“Product” means Saccharomyces derived cGMP purified bulk recombinant human
platelet derived growth factor, rhPDGF-BB, packaged in ** bottles containing
approximately ** grams of rhPDGF-BB, as specified in Novartis' BLA.

 
1.14.
“Quality Agreement” has the meaning given in Section 6.8.

 
1.15.
“Registrations” shall mean any and all government approvals necessary for the
import, storage or handling of the Product and the manufacturing, import,
marketing, distribution and sale of the product containing the Product as
labeled, packaged and presented for sale to the health care trade or any part of
the manufacturing process.

 
1.16.
“Regulatory Authorities” shall mean any governmental authority in any country or
group of countries competent to grant any Registrations.

 
1.17.
“Specifications” shall mean the specifications for the Product as set forth in
the Quality Agreement which may only be amended upon mutual written agreement of
the parties.

 
1.18.
“Subcontractor(s)” shall mean any Affiliates of Novartis and/or other third
parties subcontracted by Novartis to perform part or all of its obligations
hereunder.

 
1.19.
“Sublicensee(s)” shall mean any Affiliates of BMTI and/or other third parties
sublicensed by BMTI to exercise part or all of its rights hereunder.

 
2.
Product Manufacture, Supply And Use.

 
2.1.
Product Supply And Purchase. During the term of this Agreement, and specifically
limited to the use of the Product in the Exclusive Fields, Novartis shall
manufacture exclusively for and supply exclusively to BMTI, and BMTI shall
purchase exclusively from Novartis, Product for use in the Exclusive
Fields.  For the avoidance of doubt, Novartis shall be entitled to manufacture
and supply the Product to third parties for use in fields other than the
Exclusive Fields.  Subject to Section 11.1, Novartis shall be entitled to
subcontract or delegate all or any portion of its obligations hereunder to any
Subcontractor. Novartis shall use its commercially reasonable efforts to ensure
that any Subcontractor performs its obligations pursuant to the terms of this
Agreement, and Novartis shall remain ultimately responsible for performance
under this Agreement.

 
2.2.
Use Restrictions. BMTI understands and acknowledges that Novartis' rights to
supply Product are derived in part from third-party licenses that restrict the
uses of Product; accordingly, BMTI agrees not to use, sell, import, or
sublicense Product, or to make, use, sell, import, or sublicense any product
incorporating Product, other than in the Exclusive Fields.

 
2.3.
Changed Services. Changes to the Products and manufacturing may only be made in
accordance with the Quality Agreement. Actual and direct costs incurred by a
party as a result of changes will be allocated as follows:

 
2.3.1.
Novartis shall solely bear all actual and related costs resulting from:

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

2

--------------------------------------------------------------------------------


 
2.3.1.1.
Changes requested by Novartis (on its own behalf or on behalf of any
Subcontractor); and

 
2.3.1.2.
Changes requested or required by the Regulatory Authorities relating to the
Facility, Process, or Product and all investments related to the establishment,
maintenance and improvement of cGMP compliance shall be fully borne by Novartis;
and

 
2.3.1.3.
Changes in the materials and/or Novartis of key components of the Product.

 
2.3.2.
BMTI shall solely bear all actual and related costs resulting from:

 
2.3.2.1.
Changes requested by BMTI;

 
2.3.2.2.
Changes requested or required by the Regulatory Authorities relating to the
marketing of any BMTI product containing the Product (other than listed under
Section 2.3.1.2 above);

 
2.3.2.3.
Changes in text of prescribing information (package insert) and labeling to the
extent that this is relevant to this Agreement.

 
2.4.
BMTI Sublicensees. In the event that BMTI sublicenses any of its rights in the
Exclusive Field to an Affiliate or third party BMTI shall ensure that such
Sublicensee complies with the terms of this Agreement, to the extent that they
apply and BMTI shall be responsible for any breach of this Agreement that is
caused (directly or indirectly) by the performance (or failure to perform) of
such Sublicensee.

 
2.5.
Novartis warrants that it holds and will continue to hold throughout the term of
this Agreement all Registrations required by it in connection with its
obligations under this Agreement.  Novartis warrants that it will not produce
Product outside of the United States during the Term of this Agreement.  BMTI
warrants that it or it’s Sublicensees holds and will continue to hold throughout
the term of this Agreement all Registrations required by it in connection with
any product containing the Product and/or its obligations under this Agreement.

 
3.
Forecasts, Purchase Orders And Shipment

 
3.1.
Forecast

 
3.1.1.
Subject to Section 3.2 below, upon execution of this Agreement, BMTI shall
provide Novartis with a written non-binding ** (**) month, rolling forecast
(“Forecast”) of the number of grams of Product that BMTI will require in each
month of the ** (**) month period (the “Forecasted Requirements”) , and the
requested delivery date(s). The Forecasted Requirements shall be in increments
of ** grams per container.  With the exception of the first ** months of the
Forecast which shall be binding, and subject to Section 3.1.2 below, such
Forecasted Requirements shall be updated quarterly. BMTI will use all
commercially reasonable efforts to provide accurate and consistent Forecasts,
acting in good faith.

 
3.1.2.
The first ** months of the Forecast shall be binding upon the parties (“Binding
Requirements”) and may not be changed without each party’s prior written
consent. The ** up to and including the ** month of the Forecast shall be
binding on the parties to the extent that BMTI may not increase or decrease the
monthly requirements for Product by more than **% (in whole **-gram increments),
without Novartis' prior written consent.

 
3.1.3.
At least ** (**) months prior to the date on which BMTI would like Product
delivered, BMTI shall submit to Novartis a binding purchase order covering the
Binding Requirements and, if desired, any additional Product (in **-gm/container
increments) that BMTI would like to receive at that time (each, a “Purchase
Order”). The Purchase Order shall specify the requested dates of delivery of the
ordered Product. Novartis will acknowledge receipt, in writing, of all Purchase
Orders received hereunder within ** days.

 
3.1.4.
Subject to compliance by BMTI with Section 3.1.1 Novartis will fill each
properly-submitted Purchase Order, to the extent of the Binding Requirements, by
the delivery date requested therein or another date mutually agreed upon by the
parties, in writing. If BMTI agrees to delay a delivery date at Novartis’
request, with respect to the Binding Requirements such an agreement shall not be
deemed a waiver of BMTI’s rights hereunder with respect to Novartis’ failure to
meet the original delivery date. Novartis will use commercially reasonable
efforts to supply any additional Product ordered but does not guarantee that
such Product will be supplied.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

3

--------------------------------------------------------------------------------


 
3.2.
Minimum Shelf Life.  At the time of delivery to BMTI's designated carrier,
Product shall have a remaining shelf life of not less than ** months unless
otherwise agreed between the parties.

 
4.
Delivery, Inspection, Acceptance And Rejection Of Product.

 
4.1.
Delivery. Novartis shall make Product and related Deliverables available to
BMTI's designated carrier on or before the delivery date set forth in the
Purchase Order. All shipments shall be FCA (Incoterms 2000) the Facility,
provided that the Facility is located in the United States.

 
4.2.
Acceptance And Rejection. BMTI shall have ** (**) business days from the date of
receipt of the Product to determine whether it is Conforming.  BMTI shall
promptly notify Novartis, in writing, of any Nonconforming Product and the
specific reasons for such Nonconformity.  Failure to reject Product within such
** business days shall be deemed acceptance of the Product.

 
4.3.
Disputes Re Conformity. If BMTI notifies Novartis of any alleged Nonconformity
of Product, the invoice for such Product shall not be due or payable until the
Nonconformity issue is resolved, and BMTI has accepted such Product or
replacement Product. The parties shall in good faith attempt to resolve the
issue within ** (**) days of BMTI's notice, and if unable to do so, shall follow
the Dispute Resolution process set forth in Section 14.9.

 
4.4.
Exclusive Remedy. If any  Products received by BMTI are Nonconforming, Novartis,
shall replace the Nonconforming Product as soon as is reasonably commercially
practicable, at no additional charge to BMTI if BMTI has already paid for the
Nonconforming Product or in the event that BMTI has not paid the original
invoice BMTI will be responsible for paying the invoice for the replacement
Product. Such replacement shall be Novartis' sole liability and BMTI's sole
remedy with respect to Nonconforming Product.

 
5.
Compensation.

 
5.1.
Product Pricing. BMTI will pay Novartis the amounts set forth in Annex 2, at the
times specified therein and in accordance with the payment terms described in
Section 6.6 of Annex 2.

 
5.2.
Taxes. Prices and fees do not include any national, state or local sales, use,
value-added or other taxes, customs duties, or similar tariffs or fees that
Novartis may be required to pay or collect upon the delivery of Product
hereunder or upon collection of the prices and fees or otherwise. Should any tax
or levy be made (other than any such tax based on the income of Novartis), BMTI
agrees to pay such tax or levy and to indemnify Novartis for any claim for such
tax or levy demanded, including applicable penalties and interest, other than to
the extent (if any) due to Novartis' failure to comply with its obligations to
collect or to remit such tax. BMTI agrees to provide Novartis with appropriate
resale certificate numbers and other documentation satisfactory to the
applicable taxing authorities to substantiate any claim of exemption from any
such taxes or fees.

 
5.3.
Third Party Royalties. BMTI shall reimburse Novartis for all royalties that
Novartis is required to pay to third parties, in order to manufacture and supply
Product to BMTI, including the royalties described in Annex 2. If either party
is put on notice by a third party of alleged infringement of the intellectual
property rights of such third party by Novartis or any of its Subcontractors in
the manufacture of Product, such party shall promptly inform the other party
thereof. BMTI shall promptly resolve any matter relating to such alleged
infringement that relates solely to Products supplied hereunder, and shall
timely pay all amounts due resulting from or relating to the manufacture of
Product supplied hereunder or the commercial sale of any product incorporating
Product supplied hereunder.   These payments shall be in addition to the
compensation payable to Novartis provided in Annex 2.  Notwithstanding the
foregoing, Novartis shall be responsible for resolving any infringement issues
that relate exclusively to the manufacturing methods used by Novartis to produce
the Product and do not result from BMTI’s reformulation or configuration of the
Product into BMTI products or the manner in which BMTI products are used.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

4

--------------------------------------------------------------------------------


 
5.4.
Payments. All payments shall be made in United States Dollars by wire transfer
of immediately available funds to an account as specified by Novartis in writing
from time to time. If any payment due hereunder is not paid in full on the due
date, interest at the prime rate (as announced from time to time by Bank of
America N.A.) plus two percent, or the maximum permitted by law, whichever is
lower, shall accrue and become payable upon any unpaid balance from the date
such payment was due until it is paid in full.

 
6.
Quality And Regulatory Matters.

 
6.1.
Novartis shall operate its facilities, process equipment, software and programs
such as environmental monitoring, calibration, validation, compliance, cGMP
training and maintenance in accordance with cGMPs, Novartis’ Standard Operating
Procedures, Novartis’ applicable regulatory licenses and requirements, and the
relevant terms of the Quality Agreement.

 
6.2.
Right to Review Processes. Novartis shall maintain all quality assurance
manufacturing records, batch production records and other records directly
related to Product manufactured in accordance with the Quality Agreement. The
requirements for Inspections and Audits are defined in the Quality
Agreement.  All information obtained by BMTI pursuant to this Section 6.2 shall
be subject to the confidentiality provisions of Article 7.

 
6.3.
Product Complaints. Subject to Section 8.3 of this Agreement, BMTI shall be
responsible for handling all complaints regarding products that incorporate the
Product. Novartis will notify BMTI of any complaints it receives and will
provide, at BMTI's expense, such assistance in investigating such complaints as
provided in the Quality Agreement. Should such investigation show that the
complaint was a result of Nonconforming Product manufactured under the control
of Novartis  or any of its Subcontractors, then any expenses owed or paid by
BMTI pursuant to this Section 6.3 for Novartis' assistance shall be cancelled or
refunded to BMTI. The parties shall in good faith freely exchange information
that will enable them to determine the nature and cause of such complaints. BMTI
shall have the authority to resolve any outstanding complaints. BMTI shall
promptly notify Novartis if such a complaint is based upon an alleged defect in
the manufacture of Product.

 
6.4.
Recalls. The handling of recalls and withdrawals of products incorporating
Product shall be governed by the terms of the Quality Agreement.  Where Novartis
is deemed responsible pursuant to Section 4, Novartis will cooperate fully with
BMTI in the event of any such recall or withdrawal and will provide such
assistance in connection therewith as BMTI may reasonably request. Costs related
to a Product recall or return will be borne by the party determined to be
responsible for the costs of replacing the Product in accordance with Section
4.  

 
6.5.
Cross-Reference Rights. BMTI shall have the right to reference Novartis' BLA on
the Product, (and manufacturing information submitted by Novartis to Regulatory
Authorities in connection therewith), in their applications to Regulatory
Authorities for investigational or marketing approval of any product containing
Product for use within the Exclusive Field. Novartis shall be responsible for
maintaining such Novartis BLA on the Product in good standing with regulatory
Authorities, at no expense to BMTI. Any other work with respect to regulatory
filings shall be subject to Section 2.3 (Changed Services).

 
6.6.
European Cross-Reference Rights. Novartis recognizes the critical importance of
BMTI having access to an acceptable Drug Substance Master File covering the
Product in the European Union.  Novartis will use its commercially reasonable
endeavors to work with BMTI to prepare an acceptable Drug Substance Master File,
at BMTI’s cost and expense and/or provide BMTI with reasonable information and
documents that enable BMTI or its Sublicensees to obtain regulatory approval and
continue selling products containing the Product in Europe.



6.7.
Environmental, Health and Safety.  Novartis shall comply with the Novartis
Health, Safety and Environmental Protection Policy set forth in Annex 4 hereof.

 
6.8.
Quality Agreement. Concurrently herewith, the parties shall execute a Quality
Agreement (“Quality Agreement”) to fulfill applicable legal and regulatory
requirements.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

5

--------------------------------------------------------------------------------


 
6.9.
Trading Services Procedure. The parties agree to the terms and procedures set
forth in the Trading Services Procedures, attached hereto as Annex 3.

 
7.
Confidential Information.

 
7.1.
Definition. During the term of this Agreement, the parties may provide to one
another confidential information, including but not limited to each party's
proprietary materials and/or technologies, economic information, business or
research strategies, trade secrets and material embodiments thereof which may be
disclosed by such party and/or its Affiliates to the other party and/or its
Affiliates which (a) if in written form, is clearly marked “confidential,” (b)
if in oral form, is summarized in writing and marked “confidential” delivered to
the recipient within thirty (30) days after the oral disclosure, (c) if further
disclosed, could reasonably be expected to result in competitive harm to the
disclosing party, or (d) consists of or relates to any unpublished patent
application (herein defined as “Confidential Information”).

 
7.2.
Exclusions. Confidential Information shall not include information that (a) is
shown by contemporaneous documentation of the recipient to have been in its
possession prior to receipt from the disclosing party, (b) is or becomes,
through no fault of the recipient, publicly known, (c) is furnished to the
recipient by a third party without breach of an obligation of confidentiality,
(d) is independently developed by the recipient without use of the disclosing
party's Confidential Information or (e) is required to be disclosed by law,
provided that the recipient gives the disclosing party as much advance notice of
the requirement as is reasonably possible.

 
7.3.
Obligations. During the term of this Agreement and for ** (**) years thereafter,
the recipient shall maintain the disclosing party's Confidential Information in
confidence, except that BMTI may disclose this Agreement in its entirety to
parties evaluating a business relationship with BMTI, provided that such parties
are under written obligations of confidentiality and non-use with respect to
this Agreement at least as restrictive as those set forth herein with respect to
Novartis' Confidential Information. The recipient shall use the disclosing
party's Confidential Information solely to exercise its rights and perform its
obligations under this Agreement, unless otherwise mutually agreed in writing,
and shall at all times protect the disclosing party's Confidential Information
with at least the same degree of care it uses to protect its own Confidential
Information, such care to be of the type and degree that would be used by a
reasonable and prudent business person. The recipient acknowledges that breach
of confidentiality may result in irreparable financial harm to the disclosing
party and that the disclosing party may seek all remedies in law or equity for
such a breach.

 
7.4.
Return of Confidential Information. Upon request by the disclosing party, the
recipient shall return or destroy (as evidenced by a written certificate of
destruction) all Confidential Information of the disclosing party in its
possession; provided, however, that one copy of such Confidential Information
may be retained in the recipient's legal files for purposes of monitoring
compliance with the provisions hereof.

 
8.
Insurance; Indemnity; Limitations on Liability.

 
8.1.
Insurance of Novartis. Novartis represents and warrants that it presently
maintains and shall continue to maintain in full force and effect, at its own
cost and expense, insurance or self-insurance to cover the risks associated with
its obligations hereunder.

 
8.2.
BMTI Insurance. BMTI represents and warrants that it presently maintains and
shall continue to maintain in full force and effect, at its own cost and
expense, insurance to cover the risks associated with its obligations hereunder.
The terms of such insurance coverage shall be evidenced by certificates of
insurance to be furnished to Novartis within 30 days of the Effective Date and
as may be reasonably requested thereafter. Such certificates shall name
Novartis, its Affiliates and their respective agents, employees and directors as
additional insured and shall provide that thirty (30) days' written notice shall
be given to Novartis prior to cancellation or expiration of any of the terms of
coverage or any policy.

 
8.3.
Indemnification by BMTI. BMTI shall indemnify and hold Novartis, its Affiliates
and their respective directors, officers, employees and agents (collectively,
“Novartis Indemnitees”), harmless from and against all claims, damages, demands,
proceedings, liabilities, losses, costs and expenses, including reasonable
attorneys' fees (collectively, “Claims”), to the extent arising from (a) the
development, manufacture, use or sale of any  Product (except where the Product
is Nonconforming provided always that BMTI has complied with the procedure set
out in Section 4.2) or of any product incorporating Product, including but not
limited to any such Claim for product liability (whether based on strict
liability, inherent design defect, negligence, failure to warn, breach of
contract or any other theory of liability), or (b) any acts or omissions of BMTI
or any of its directors, officers, employees or agents, and from any Claim
alleging that the manufacture, use or sale of any Product, or product
incorporating Product infringes any intellectual property rights of a third
party; provided, however, that BMTI shall have no liability or responsibility to
indemnify Novartis Indemnitees to the extent a Claim is attributable to the
negligence, gross negligence, or intentional misconduct of Novartis.    

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

6

--------------------------------------------------------------------------------


 
8.4.
Indemnification by Novartis.  Novartis agrees to indemnify and hold BMTI, its
Affiliates and their respective directors, officers, employees and agents
(collectively, “BMTI Indemnitees”), harmless from and against all Claims arising
from or are attributable to the negligence, gross negligence, or intentional
misconduct of Novartis or its directors, officers, agents or employees,
permitted contractors, or consultants provided however, Novartis shall have no
liability or responsibility to indemnify BMTI Indemnitees to the extent a Claim
is attributable to the negligence, gross negligence, or intentional misconduct
of BMTI.

 
8.5.
Limitation on Damages. EXCEPT WITH RESPECT TO SECTIONS 8.3 and 8.4, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR ANY THIRD
PARTY FOR LOST PROFITS OR FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE
OR INDIRECT DAMAGES ARISING FROM A BREACH OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY BREACH OF A WARRANTY CONTAINED HEREIN OR OF ANY OBLIGATION TO
PERFORM SERVICES OR TO PROVIDE PRODUCT BY A SPECIFIED TIME.

 
9.
Representations and Warranties.

 
9.1.
Of Novartis.

 
Novartis warrants that (a) at the time of delivery to BMTI's designated carrier,
Products will be Conforming and (b) as of the Effective Date, to the best of
Novartis' knowledge, there are no legal actions pending or threatened to be
filed against Novartis that would prevent the manufacture or commercial sale of
Product, as contemplated hereunder.
 
9.2.
Of BMTI.  BMTI represents that its Sublicensees are contractually prohibited
from selling any product containing Product outside the Exclusive Field.  BMTI
warrants that it will use commercially reasonable efforts to enforce this
contractual restriction on its Sublicensees.    BMTI further warrants that any
third party to whom it sells Product for incorporation into a product shall be
contractually obligated to restrict the use thereof to within the Exclusive
Field.

 
9.3.
Of Each Party. Each party represents and warrants to the other party that (a)
such party has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, (b) the execution, delivery and
performance by such party of this Agreement has been duly and validly
authorized, and no additional authorization or consent is required in connection
with the execution, delivery and performance by such party of this Agreement and
(c) this Agreement has been duly executed and delivered by such party and
constitutes a valid and legally binding obligation of such party, enforceable in
accordance with its terms.

 
9.4.
No Other Warranties. EXCEPT FOR THE WARRANTIES PROVIDED IN THIS ARTICLE 9,
NOVARTIS MAKES NO WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PRODUCT, INCLUDING
WITHOUT LIMITATION ANY WARRANTY REGARDING THEIR FITNESS FOR ANY PURPOSE, THEIR
QUALITY, THEIR MERCHANTABILITY OR THEIR NON-INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES. ANY REPRESENTATIONS OR WARRANTIES MADE BY ANY
PERSON OR ENTITY, INCLUDING EMPLOYEES OR REPRESENTATIVES OF NOVARTIS, THAT ARE
INCONSISTENT HEREWITH, SHALL BE DISREGARDED AND SHALL NOT BE BINDING ON
NOVARTIS.

 
10.
Term And Termination.

 
10.1.
Term. This Agreement shall come into force as of the Effective Date and shall
remain in force for an initial period of three (3) years from the Effective Date
(“Initial Term”), unless sooner terminated pursuant to Section 10.2, and shall
automatically renew thereafter for consecutive three-year periods (each an
“Extension Term”, and collectively together with the Initial Term it shall be
referred to as the “Term”), unless either party has notified the other in
writing, at least two (2) years prior to the end of the Initial Term or upon six
(6) months notification period, at any time during any Extension Term of its
intention to terminate the Agreement.  For the avoidance of doubt, the Parties
agree that neither Party may provide to the other, termination notice of this
Agreement, within the first twelve (12) months after the Effective Date.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

7

--------------------------------------------------------------------------------


 
10.2.
Termination. This Agreement may be terminated:

 
10.2.1.
By either party:

 
 
(a)
upon any material breach of this Agreement by the other party; provided,
however, that the party alleging such breach must first give the other party
written notice thereof, which notice must state the nature of the breach in
reasonable detail and that the party giving such notice views such alleged
breach as a basis for terminating this Agreement under this Section 10.2.1(a),
and the party receiving such notice must have failed, within sixty (60) days
after receipt of such notice, (i) to cure such alleged breach or (ii) to develop
and implement a plan reasonably acceptable to the aggrieved party to remedy the
breach within a reasonable period of time, or

 
 
(b)
if (i) the other party makes an assignment for the benefit of its creditors or
files a voluntary petition under federal or state bankruptcy or insolvency laws,
(ii) a receiver or custodian is appointed for all or substantially all of the
other party's business, (iii) proceedings are instituted against the other party
under federal or state bankruptcy or insolvency laws that have not been stayed
or dismissed within sixty (60) days, (iv) all or substantially all of the other
party's business or assets become subject to attachment, garnishment or other
process or (v) a court or other governmental authority of competent jurisdiction
determines that the other party is insolvent, such early termination to be
effective immediately upon the occurrence of the applicable event.

 
10.2.2.
By Novartis:

 
 
(a)
effective upon written notice to BMTI, that Novartis is in receipt of notice
from a third party that the manufacture or supply of Product infringes a patent
or other intellectual property right of such party, unless BMTI obtains the
consent of such party for Novartis to continue to manufacture and supply
Product, whether such consent is by license or other written agreement,

 
 
(b)
upon sixty (60) days notice to BMTI, if BMTI fails to use commercially
reasonable efforts to obtain Product marketing approvals from Regulatory
Authorities of the European Union, unless BMTI demonstrates, within such 60-day
period, that it is using commercially reasonable efforts to obtain such
marketing approvals, or

 
 
(c)
pursuant to Section 11.1(c).

 
10.2.3.
By BMTI:

 
 
(a)
effective upon written notice to Novartis, subject to payment of the fees
specified in Annex 2; or

 
 
(b)
upon 60 days written notice to Novartis that BMTI cannot obtain commercially
reasonable terms for any third-party license required by Novartis to manufacture
Product, in which case, no compensation shall be payable to Novartis other than
amounts due and owing under any outstanding Binding Requirements and Purchase
Orders; or

 
 
(c)
upon written notice to Novartis if Novartis has failed to deliver the Binding
Requirements of Purchase Order within one hundred twenty (120) days of the
delivery date requested therein; or

 
 
(d)
pursuant to Section 11.2.

 
10.3.
BMTI Rights Upon Termination.  As a nonexclusive remedy to termination by BMTI
pursuant to Section 10.2.1 and 10.2.3(c) at BMTI’s option following such a
termination Novartis shall be obligated to supply BMTI with the Minimum Supply
Quantities as set forth below in Section 11.2 and conduct the technology
transfer as set forth in Section 11.3.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

8

--------------------------------------------------------------------------------


 
10.4.
Survival. Expiration or termination of this Agreement for any reason shall not
release either party from any liability, obligation or agreement that has
already accrued or preclude either Party from pursuing all rights and remedies
it may have hereunder at law or in equity with respect to any breach of this
Agreement prior to such expiration or termination. The provisions of Articles 6,
7 and 8, and Sections, 4.3, 4.4, 5.2, 5.3, 10.3, 10.4, 11.2, 11.3, 14.5, 14.8
and 14.9 shall survive expiration or termination of this Agreement.

 
11.
Novartis' Option to Subcontract, Assign or Terminate.

 
11.1.
Option. Notwithstanding anything to the contrary stated herein, if Novartis
decides to sell or otherwise transfer ownership of its Vacaville Facility to a
third party (excluding for the avoidance of doubt, an Affiliate) or to
discontinue all manufacture of the Product, or Novartis terminates this
Agreement for any reason other than pursuant to its termination rights under
Sections 10.2.1 and 10.2.2, upon at least six (6) months prior written notice
(“Notice Period”) to BMTI, Novartis, at its sole discretion, must either (a)
subcontract, under Section 2.1, the manufacture of Product hereunder to a
qualified third-party, provided that Novartis maintains ownership of the
Product’s Drug Substance Master File and remains ultimately responsible for
performance hereunder, (b) assign Novartis' rights and obligations hereunder, to
a qualified third-party manufacturer subject to Section 12.1, and subject to
BMTI’s supply of Product hereunder being uninterrupted by such assignment, or
(c) terminate this Agreement, subject to Sections 11.2 and 11.3.

 
11.2.
Minimum Supply Obligation. Prior to any termination pursuant to Sections 10.3 or
11.1, at BMTI’s written request, Novartis shall manufacture, for supply to BMTI:

 
 
(a)
the greater of either: (i) that quantity of Product ordered during the ** (**)
month period immediately preceding Novartis' notice multiplied by **, or (ii) up
to **gm of Product;

 
 
(b)
any lesser quantities of Product requested by BMTI (but no less than BMTI is
required to purchase pursuant to Article 3); or

 
 
(c)
such other quantities of Product upon which the parties may agree, in writing.

 
BMTI shall be obligated to purchase from Novartis all Conforming Product so
ordered, pursuant to the terms hereof, within ** (**) years of the date of
Novartis' notice or such other termination triggering event.
 
11.3.
Technology Transfer. If Novartis terminates this Agreement pursuant to Section
11.1(c) upon request by BMTI, Novartis shall (i) use commercially reasonable
efforts to assist BMTI to identify a new supplier of the Product; and (ii)
timely transfer all Novartis technology required or useful for Product
manufactured to such new supplier or a qualified third-party manufacturer
selected by BMTI, provided that such manufacturer agrees in writing to treat all
such technology and related information as confidential, under terms at least as
restrictive as those contained herein, and to limit its use of such technology
to Product manufactured for BMTI.  Such technology shall include, but not be
limited to: all regulatory files, the Drug Substance Master File, all product
and method development and validation reports, Becaplermin master cell banks and
all procedures related to the qualification, development, validation and
maintenance thereof.  Novartis shall not charge BMTI for such services; however,
BMTI shall be responsible for all third-party charges.

 
12.
Third-Party Relationships.

 
12.1.
Novartis Transfer.  If Novartis Assigns, or otherwise transfers any aspect of
the manufacturing of the Product to a third party pursuant to Article 11 or as
otherwise permitted under Section 14.3 but, for the avoidance of doubt not
including Section 2.1, Novartis shall ensure that such third party is
contractually obligated to honor BMTI’s rights and Novartis’ obligations with
respect to those aspects of manufacturing so assigned.  Any reference to BMTI
rights or Novartis obligations set forth herein with respect to the
manufacturing of the Product (including, but not limited to, the rights and
obligations set forth in Article 6 relating to quality and regulatory matters)
shall extend to any such Assignee of Novartis.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

9

--------------------------------------------------------------------------------


 
12.2.
Third-Party Confidentiality.  BMTI represents that its Sublicensees are
contractually obligated to maintain the confidentiality of Confidential
Information on terms at least as restrictive as those set forth in Article 7,
and warrants that it shall use its commercially reasonable efforts to enforce
such obligations.  BMTI shall provide Novartis with prompt notice of any breach
of such obligations by any of its Sublicensees.  Novartis represents that any
Subcontractor of the manufacture of the Product is and/or will be contractually
obligated to maintain the confidentiality of Confidential Information of BMTI on
terms at least as restrictive as those set forth in Article 7, and warrants that
it shall use its commercially reasonable efforts to enforce such obligations.
Novartis shall provide BMTI with prompt notice of any breach of such obligations
by its Subcontractors.

 
13.
Notices.

 
Any notice to be given hereunder shall be in writing and shall be deemed given
when so delivered in person, by overnight courier (with receipt confirmed) or by
facsimile transmission (with receipt confirmed by telephone or by automatic
transmission report) or, if given by mail, upon receipt, as follows (or to such
other persons and/or addresses as may be specified in writing to the other party
hereto):


If to BMTI:
With a copy to:
BioMimetic Therapeutics, Inc.
BioMimetic Therapeutics, Inc.
389 Nichol Mill Lane
389 Nichol Mill Lane
Franklin, TN 37067
Franklin, TN 37067
Attention: President and CEO
Attention: General Counsel
Facsimile: (615) 844-1281
Facsimile: (615) 844-1281
   
If to Novartis, to:
With a copy to:
Novartis Vaccines and Diagnostics, Inc
Novartis Vaccines and Diagnostics, Inc
4560 Horton Street
4560 Horton Street
Emeryville, CA 94608-2916
Emeryville, CA 94608-2916
Attention: Site CFO
Attention: VP, Corporate Counsel Site Head
Facsimile: +1 510 655 99 10
Facsimile: +1 617 871 89 11

 
14.
Miscellaneous.

 
14.1.
Force Majeure. Failure or delay by a party in the performance of its obligations
hereunder shall be excused to the extent that performance is rendered impossible
by strike, fire, flood, earthquake, windstorm, power or utilities shortage,
governmental acts, orders or restrictions, or any other cause, to the extent
that the failure to perform is beyond the reasonable control and not caused by
the negligence or willful misconduct of the non-performing party, provided that
if such Force Majeure event extends beyond one hundred and twenty (120) days,
the unaffected party may forthwith terminate this Agreement.

 
14.2.
Independent Contractors. The relationship of BMTI and Novartis hereunder is that
of independent contractors, and nothing contained herein shall be construed (a)
to give either party the power to direct or control the day-to-day activities of
the other, (b) to constitute the parties as partners, joint venturers, co-owners
or otherwise as participates in a joint or common undertaking or (c) to allow a
party to create or assume any obligation on behalf of the other party for any
purpose whatsoever.

 
14.3.
Assignment. Other than as provided in Section 11.1(a), neither party may
transfer or assign, whether directly or indirectly, this Agreement or its rights
or obligations herein, without the prior written consent of the other party,
which consent shall not be unreasonably withheld, except that either party may
transfer or assign any of its rights and obligations hereunder to any Affiliate
or to any corporation or a person that acquires all or substantially all of the
business or assets of such party to which this Agreement relates or pursuant to
a merger or consolidation. Each party shall notify the other promptly following
any such transfer, assignment, merger or consolidation. Any purported assignment
in contravention of this Section 14.3 shall, at the option of the non-assigning
party, be null and void. This Agreement shall be binding upon and inure to, the
benefit of the parties hereto, their successors and permitted assigns.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

10

--------------------------------------------------------------------------------


 
14.4.
Waiver. No waiver of any term or condition of this Agreement shall be valid or
binding on either party unless agreed in writing by the party to be charged. The
failure of either party to enforce at any time any of the provisions of the
Agreement, or the failure to require at any time performance by the other party
of any of the provisions of this Agreement, shall in no way be construed to be a
present or future waiver of such provisions, nor in any way affect the validity
of either party to enforce each and every such provision thereafter.

 
14.5.
Severability. If any provisions of this Agreement are held to be void or
unenforceable in any particular country, then such void or unenforceable
provisions shall be replaced in such country by valid and enforceable provisions
that will achieve, as far as possible, the economic business intentions of the
parties. Those provisions not held to be void or unenforceable shall remain in
full force and effect, to the extent consistent with such economic business
intentions

 
14.6.
Publicity. Except as provided in Section 7.2(e), neither party shall disclose
this Agreement or any of the terms hereof to any third party, whether in writing
or orally, without the prior written consent of the other party, except that
either party may disclose the existence and the general subject matter, but not
the financial or other terms, of this Agreement in any circumstances that such
party deems desirable from a business standpoint. In addition, except as
provided in Article 7, including in particular Section 7.2(e), either party may
make any disclosure if but only to the extent such disclosure is, on advice of
counsel, required by applicable law. The disclosing party shall use all
commercially reasonable efforts to preserve the confidentiality of this
Agreement and the terms hereof notwithstanding any such required disclosure and
shall give the other party as much advance written notice of such required
disclosure as is reasonably practicable. If either party is required to file
this Agreement with the Securities and Exchange Commission or any other
Regulatory Authority, such party shall apply for confidential treatment of this
Agreement to the fullest extent permitted by law, shall provide the other party
a copy of the confidential treatment request far enough in advance of its filing
to give the other party a meaningful opportunity to comment thereon, and shall
incorporate in such confidential treatment request any reasonable comments of
the other party.

 
14.7.
No Implied Rights in Intellectual Property. Except as expressly provided herein,
neither party shall have any right, title or interest in or to any patents,
patent applications, know-how (whether or not patentable) or other intellectual
property rights of the other party, including but not limited to rights to the
other party's biological materials, manufacturing processes or formulations,
analytical methods or assays.

 
14.8.
Governing Law. This Agreement and the performance of the parties thereunder
shall be construed in accordance with and governed by the laws of the State of
New York, without regard to the conflict of law principles thereof.

 
14.9.
Dispute Resolution. Except as otherwise provided in Section 4.3, any dispute
arising under this Agreement shall be submitted for resolution to the
responsible executive of each party. Such executives shall endeavor, diligently
and in good faith, to resolve the dispute within thirty (30) days. If the
dispute has not been resolved by that time, either party may pursue its legal
remedies. For the purpose of any dispute which cannot be resolved amicably, the
parties hereby irrevocably submit to the exclusive jurisdiction of the ordinary
courts of New York, USA, without restricting any right of appeal, and the
parties hereby waive any objection which they may have now or hereafter to the
laying of venue of any proceedings in said courts and to any claim that such
proceedings have been brought in an inconvenient forum and further irrevocably
agree that a judgment or order in any such proceedings shall be conclusive and
binding upon each of them and may be enforced in the courts of any other
jurisdiction.

 
14.10.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 
14.11.
Entire Agreement. This Agreement, including the exhibits hereto, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior or contemporaneous understandings or agreements, whether
written or oral, between BMTI and Novartis with respect to such subject matter.
No amendment or modification hereof shall be valid or binding upon the parties
unless made in writing and signed by the duly authorized representatives of both
parties.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

11

--------------------------------------------------------------------------------


 

NOVARTIS VACCINES AND DIAGNOSTICS, INC BIOMIMETIC THERAPEUTICS, INC.            
By:
/s/ Karl Kohrhoun
 
By:
/s/ Samuel E. Lynch
   
Karl Kohrhoun
   
Samuel E. Lynch
   
Chief Financial Officer, Emeryville
   
President and CEO
             
Date:  December 31, 2009
Date:  December 31, 2009

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

12

--------------------------------------------------------------------------------


 
ANNEX 1
QUALITY AGREEMENT AND ADDITIONAL TERMS
 
To be attached once finalized
 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

13

--------------------------------------------------------------------------------


 
ANNEX 2 COMPENSATION
 
1.
Product Prices

 
A.
2009 Prices. Annual Product Prices will vary depending on the quantity ordered
during the relevant year, as shown below. Prices for 2009 shall be as follows:

 
Quantity Ordered in 2008
Price
 
First ** grams:
$**
/ gram
Next ** grams:
$**
/ gram
Next ** or more grams:
$**
/ gram

 
These prices shall be adjusted annually, in accordance with § 7.10, below.
 
B.
Adjustment for Dosage Changes. If BMTI’s dosage for Product in all of its
commercial product package configurations is less than or equal to **
mg/package, the sales price will be $**/gram.

 
C.
Items Included in Product Price. Product Price will include:

 
·
All raw materials

·
The cost of operating the Facilities

·
Performance of all in-process and release assays on each Product lot

·
Disposal of waste streams

·
Lot documentation Deliverables (QA disposition memorandum, COA and COC for
Product lot)

·
Ongoing stability testing

·
Resolution of manufacturing deviations

·
Environmental monitoring

·
Staff cGMP training, routine compliance audits and routine revalidation of
process and Facility equipment and systems, per SOPs

·
Project coordination and progress reports

 
(Any analytical tests requested by BMTI and performed by Novartis, other than
Novartis’ standard COA release testing shall be charged at the Additional
Services Rate.)
 
2.
Third Party Royalties

 
BMTI shall pay Novartis for third-party royalties in accordance with its License
Agreements, as provided in Section 5.3 of the Agreement, including the
following:
 
License
Royalty
Genentech Itakura/Riggs
1.0%
Genentech/WRF
1.0%
UC's Kurjan
0.5%

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

14

--------------------------------------------------------------------------------


 
3.
Minimum Purchase Requirements

 


A.
BMTI shall purchase at least the following quantities of Product (the “Minimum
Purchase Requirements”) during the Term of this Agreement:



Year
Minimum Purchase (grams)
2008
**
2009
**
2010
**
2011
**
2012
**
2013 and thereafter
**

 
4.
Travel

 
BMTI shall pay Novartis for any travel authorized by BMTI, at cost plus 15%.
 
5.
Additional Services



Subject to § 8, below, BMTI shall pay Novartis for any additional services
approved in writing by BMTI at the rate of $**/person-hour, for services
performed by Novartis, and at cost plus **%, for services performed by
independent contractors (jointly, the “Additional Services Rate”).
 
6.
Payment Terms

 
Payments shall be due within ** days of BMTI's receipt of the applicable
invoice.
 
7.
Early Termination Fee

 
If BMTI terminates the Agreement pursuant to Section 10.2.3(a) thereof, BMTI
shall pay Novartis a non-refundable, non-creditable termination fee equal to **,
within ** days of such termination.
 
8.
Price Adjustment

 
Novartis may revise the prices of the Product and the Additional Services Rate
annually by any amount of increase in the United States Producer Price Index
2834 (Pharmaceutical Preparations) during the preceding year.
 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

15

--------------------------------------------------------------------------------


 
Annex 3 – Trading Services Procedure
 
 
1.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

16

--------------------------------------------------------------------------------


 
ANNEX 4


HEALTH, SAFETY & ENVIRONMENTAL
PROTECTION POLICY
 
 
1.
NOVARTIS agrees to use commercially reasonable endeavours to comply in all
respects with the applicable laws and regulations on health, safety and
environmental protection and with generally accepted standards of health, safety
and environmental protection.

 
 
2.
The persons engaged in performing the manufacture shall have adequate training
in health, safety and environmental protection issues associated with handling
hazardous materials.

 
 
3.
NOVARTIS agrees that it will use commercially reasonable endeavours to ensure
that all waste will be disposed of in compliance with all applicable laws and
regulations, and that discarded printed material and products are not illegally
used.

 
 
4.
NOVARTIS shall use commercially reasonable endeavours to handle and store all
materials used to perform the manufacture under suitable containment conditions.

 
 
5.
NOVARTIS shall use commercially reasonable endeavours to handle and store any
materials used to perform the services with caution and prudence, since not all
of the characteristics are necessarily known.

 
 
6.
NOVARTIS shall under no circumstances administer to any humans or animals any of
the materials used to perform the manufacture.

 
 
7.
NOVARTIS shall inform BMTI without delay of any serious safety, health and/or
environmental issues which are relevant to the performance of the manufacture or
to the Materials.

 
8.
NOVARTIS shall be fully liable with respect to any claim (whether from private
parties or from public bodies), which may arise from NOVARTIS’ failure to meet
applicable occupational health, safety or environmental protection laws and/or
regulations.

 
** REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

17

--------------------------------------------------------------------------------

